DETAILED ACTION
Status of the Application
	Claims 125-131, 140, 143, 145-150 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 125, 129, 131, 140, 143, 145-146, addition of claims 148-150, and cancellation of claims 132-139, 141-142, 144, as submitted in a communication filed on 3/8/2022 is acknowledged.
Claim 147 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/31/2021.  Claims 125-131, 140, 143, 145, 146, 148-150 are at issue and will be examined to the extent they encompass the elected invention. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections
Claim 125 is objected to due to the recitation of “the functional metabolic pathway comprises  polypeptides that catalyze ..”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “wherein the functional metabolic pathway comprises polypeptides that catalyze….”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claim 150 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment.
Claim 150 is indefinite in the recitation of “wherein the enzyme that uses zinc as a cofactor is Gox0313” for the following reasons.   The term “Gox0313” does not convey any particular structure or specific enzymatic function.  The term appears to refer generically to a genus of proteins and not specific to a particular protein from a specific organism. While this nomenclature may be appropriate for a protein encoded by the Gluconobacter oxydans 621H  GOX0313 gene, the use of this nomenclature for proteins of identical function isolated from other organisms may not be accurate.  As known in the art, genes encoding proteins of identical function in two different organisms may use different designations.  For example, the ARO4 gene of Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the aroF gene.  See the teachings of Sousa et al. (Microbiology 148(Pt5):1291-1303, 2002) previously discussed.  As such, the use of terminology which is applicable to some organisms and not to others is confusing since the claim uses this nomenclature with respect to any organism.  As written, it is unclear if the term “Gox0313” is limited to a single protein from a specific organism or if it encompasses a genus of proteins from different organisms that only use the gene nomenclature used.  If the intended limitation is the protein encoded by the Gluconobacter oxydans 621H  GOX0313 gene, the claim should be amended accordingly.  For examination purposes, it will be assumed that claim 150 is a duplicate of claim 140. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 125-131, 140, 143, 145, 146 remain rejected and new claims 148-150 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection as it relates to claims 148-150 is necessitated by amendment.
Claims 125-131, 140, 143, 145, 146 remain rejected and new claims 148-150 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for the production of glycolate, wherein said method requires culturing a genetically engineered E. coli cell, wherein said E. coli cell has been transformed with (a) the E. coli fucO gene and the E. coli aldA gene, or (b)  the Gluconobacter oxydans 621H  GOX0313 gene and the E. coli aldA gene, does not reasonably provide enablement for a method for the production of glycolate, wherein said method requires culturing any microorganism that uses ethylene glycol as a carbon source, wherein said microorganism comprises (i) any enzyme that catalyzes the conversion of ethylene glycol into glycolaldehyde, wherein said enzyme uses any oxygen-insensitive factor, (ii) a lactaldehyde dehydrogenase to  catalyze the conversion of glycolaldehyde into glycolate, and/or  (iii) a glycolate oxidase to catalyze the conversion of glycolate into glyoxylate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This rejection as it relates to claims 148-150 is necessitated by amendment.
These rejections have been discussed at length in the prior Office action.  They are maintained and further applied to new claims 148-150 for the reasons of record and those set forth below.
Applicant argues that claim 125 has been amended to further define the polypeptides that catalyze the reactions (a)-(c) recited.  Applicant states that enzymes capable of catalyzing these reactions are known in the art and that these enzymes are not the focus of claim 125.  Applicant states that claim 125 relates to a process that uses a microorganism that uses ethylene glycol as a carbon source to produce glycolate, wherein oxygen is employed as a metabolic switch to produce glycolate.  Applicant states that the specification teaches that the use of an enzyme having reduced sensitivity to oxygen to catalyze the conversion of ethylene glycol to glycolaldehyde is particularly advantageous for biomass accumulation in the growth phase. Applicant also points out that the specification discloses a variant of an iron-sulfur cluster-containing lactaldehyde reductase encoded by fucO and an alcohol dehydrogenase that uses zinc.  Applicant states that the specification need not disclose what is well known in the art and preferably omits that which is well-known to those skilled in the art.   Applicant is of the opinion that the working examples disclosed provide sufficient guidance to one of skill in the art to make and use the invention in a manner reasonably with the scope of claim 125 as amended.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejections or avoid the rejection of claims 148-150.  The Examiner acknowledges the amendments made to claim 125 as well as the teachings of the specification and the working examples.  However, the Examiner disagrees with Applicant’s contention that the full scope of the claims is adequately described or enabled.   
	Amended claim 125 and dependent claims 126-131, 140, 143, 145, 146, 148, 149 and 150 as interpreted do not require each of the enzymes listed in parts (i), (ii) and (iii) due to the recitation of “and/or”.  Since these enzymes are also listed in the alternative, the microorganism is only required to have one of the enzymes listed in parts (i)-(iii).   Thus, contrary to Applicant’s assertions, the claims do not require an enzyme that uses an oxygen-insensitive cofactor.  So long as one of the enzymes recited in parts (i)-(iii) is present, the limitations required are met.  Therefore, the claims still require the conversion of ethylene glycol to glycolaldehyde by proteins having any structure and function, the conversion of glycolaldehyde to glycolate by proteins having any structure and function, and the conversion of glycolate to glyoxylate by proteins having any structure and function. 
	The Examiner acknowledges the subject matter of the claims and the fact that the process claimed uses a microorganism that requires ethylene glycol as a carbon source to produce glycolate, wherein oxygen is employed as a metabolic switch to produce glycolate.  However, it is noted that in order for the claimed process to work as asserted, the microorganism requires an enzyme that uses an oxygen-insensitive cofactor so that the first conversion can occur regardless of the oxygen conditions in the fermenter. Similarly, for the process to proceed as designed, the microorganism requires  a glycolate oxidase that is negatively impacted by low oxygen conditions to promote the accumulation of glycolate.  The enzymes of the functional metabolic pathway recited are essential for the process to function as described.  As such, the enzymes required to catalyze the conversions recited have to be adequately described and enabled for the entire scope of the claims to meet the written description and enablement requirements. 
	It is reiterated herein that the claims require naturally-occurring as well as genetically engineered microorganisms that are able to use ethylene glycol as a carbon source and produce glycolate.  As such, the claims require a genus of naturally-occurring microorganisms which endogenously produce the required polypeptides as well as a genus of polypeptides having any structure which are able to catalyze the conversion of ethylene glycol to glycolaldehyde and the conversion of glycolaldehyde to glycolate to create genetically engineered microorganisms that can meet the required functional characteristics.  In addition, as previously stated, the claims require (a) microorganisms that endogenously express glycolate oxidases which require oxygen to convert glycolate into glyoxylate, and (b) a genus of glycolate oxidases having any structure which require oxygen to catalyze the conversion of glycolate into glyoxylate.  The Examiner acknowledges the working example, including the disclosure of a single microorganism, E. coli, which endogenously produces a glycolate oxidase that requires oxygen to catalyze the conversion of glycolate into glyoxylate (encoded by the E. coli glcDEF operon), that has been transformed with a mutated version of the E. coli fucO gene and the E. coli aldA gene to express enzymes that catalyze the conversion of ethylene glycol to glycolaldehyde and the conversion of glycolaldehyde into glycolate, respectively.  However, the Examiner disagrees with Applicant’s contention that the instant case is one where all the elements required to practice the claimed invention are well known in the art.  It is reiterated herein that the specification fails to provide the structural elements required in any polypeptide that catalyzes the conversion of ethylene glycol into glycolaldehyde that uses an oxygen-insensitive factor, or the structural elements required in any polypeptide that catalyzes the conversion of glycolaldehyde into glycolate.  Similarly, the specification is silent with regard to the structural features required in any glycolate oxidase that requires oxygen to catalyze the conversion of glycolate into glyoxylate, or which microorganisms naturally produce such glycolate oxidase.  It is well known in the art, and admitted in the specification, that not all microorganisms can use ethylene glycol as a carbon source or have a metabolic pathway for the production of glycolate from ethylene glycol. However,  the specification fails to disclose a single microorganism that endogenously produces all the recited polypeptides for the conversion of ethylene glycol into glycolate and the oxygen-dependent conversion of glycolate into glyoxylate. No disclosure of the structural elements found in the polypeptides encoded by the E. coli fucO, aldA and glcDEF genes which are required in any functional equivalent of these E. coli polypeptides  has been provided.  No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the enzymes disclosed have the desired enzymatic activity so that they can be used in the claimed method.  
It is reiterated herein that while methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a protein with the desired functional characteristics. While isolation of microorganisms was known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of microorganisms to find those that have the required functional characteristics for the production of glycolate.  In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, (ii) a rational and predictable scheme for selecting those microorganisms that endogenously produce proteins with the desired functional characteristics and can use ethylene glycol as a carbon source, and/or (iii) a correlation between structure and the desired activity, one of skill in the art would have to test any number of proteins and microorganisms to determine which ones have the desired functional characteristics. That is not deemed routine experimentation. Therefore, contrary to Applicant’s assertions, neither  the teachings of the specification, including the working examples,  nor those of the prior art (a) adequately describe the entire scope of the claimed invention, or (b) provide  sufficient guidance to one of skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.   

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
May 7, 2022